Citation Nr: 1600662	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected generalized anxiety disorder (GAD) and vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted entitlement to service connection for hypertension as secondary to his service-connected GAD and vertigo.  See, e.g., the Veteran's claim dated May 2009.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.  

The Veteran was afforded a VA examination to address his hypertension claim in January 2011.  The examiner noted the Veteran's contention that his hypertension is due to his service-connected disabilities.  The examiner concluded that the Veteran's "[e]ssential hypertension is less likely as not (less than 50/50 probability) caused by or a result of otitis media or the following secondary conditions which have been rated as contributing factors associated with otitis media:" GAD, vertigo, tinnitus, and residuals of mastoidectomy.  Critically, the VA examiner specifically stated that he was unable to review the Veteran's claims file prior to rendering the stated conclusion.  Moreover, he failed to address whether the diagnosed hypertension was aggravated by the service-connected disabilities.

In addition, the Veteran, through his representative, recently submitted evidence in support of a nexus between the diagnosed hypertension and the Veteran's service-connected anxiety disorder, including a report from The New York Times, which indicated that "[a]nxiety has been associated with several risk factors, including . . . high blood pressure."  The Veteran's representative also submitted an article entitled, "Post-traumatic Stress Disorder and Cardiovascular Disease" from The Open Cardiovascular Medicine Journal, which includes a notation that veterans with mental health diagnoses had a significantly higher frequency of hypertension and other cardiovascular disease risk factors.  Additionally, an article entitled "Stress and Hypertension: Symptoms and Treatment" was submitted, which discussed the impact of anxiety on hypertension.

Thus, in consideration of the deficiencies of the January 2011 VA examination, as well as the newly submitted periodical evidence, questions remain as to current etiology of the Veteran's diagnosed hypertension.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA medical opinion should therefore be accomplished.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Updated treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received any VA health care facility since October 2015.  All such available documents should be associated with the claims file.

2. Then refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed hypertension.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

a. The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed hypertension had its clinical onset during the Veteran's active duty or is otherwise related to such service.

b. The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hypertension was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include service-connected generalized anxiety disorder and vertigo.

In answering these questions, the examiner should address the Veteran's post-service medical history to include his assertions of continuity of symptomatology and the medical articles submitted on his behalf in December 2015 (and summarized herein).  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

